Case 8:19-cv-02727-JSM-JSS Document 14 Filed 04/24/20 Page 1 of 2 PageID 52



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ROXANE MORALES,

       Plaintiff,

v.                                                   Case No.: 8:19-cv-02727-JSM-JSS

SOUTH FLORIDA
EDUCATIONAL FEDERAL
CREDIT UNION,

      Defendant.
____________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW, Plaintiff, ROXANE MORALES, and Defendant(s), SOUTH FLORIDA
EDUCATIONAL FEDERAL CREDIT UNION (“Defendant”), by and through the
undersigned counsel, and hereby stipulate pursuant to Federal Rule of Civil Procedure
41(a)(1)(A) and agree that Plaintiff’s claims against Defendant should be dismissed with
prejudice, with each party to bear its own costs and attorneys’ fees.
       Respectfully submitted this April 24, 2020,


LAW OFFICE OF MICHAEL A.                          LUKS, SANTANIELLO, PETRILLO &
ZIEGLER, P.L.: DEBT FIGHTERS                      COHEN, LLC
/s/ Kaelyn Diamond                                /s/Matthew G. Krause
Kaelyn Diamond, Esq.                              Matthew G. Krause, Esq.
Florida Bar No. 125132                            Florida Bar No.: 844225
kaelyn@attorneydebtfighters.com                   Email: MKrause@insurancedefense.net
2561 Nursery Road, Suite A                        110 S.E. 6th Street,
Clearwater, FL 33764                              20th Floor
(p) (727) 538-4188                                Fort Lauderdale, FL 33301
(f) (727) 362-4778                                (p) 954-766-9900
Counsel for Plaintiff                             (f): 954-766-9940
                                                  Counsel for Defendant
Case 8:19-cv-02727-JSM-JSS Document 14 Filed 04/24/20 Page 2 of 2 PageID 53



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of April, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.




                                              /s/ Kaelyn Diamond
                                              Kaelyn Diamond, Esq.
                                              Florida Bar No. 125132
